64 N.Y.2d 1025 (1985)
John J. Lyons, Respondent,
v.
Cates Consulting Analysts, Inc., Appellant.
Court of Appeals of the State of New York.
Decided April 2, 1985.
Gerald E. Ross for appellant.
Donald J. Williamson for respondent.
Concur: Chief Judge WACHTLER and Judges JASEN, MEYER, SIMONS, KAYE and ALEXANDER.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs, for the reasons stated in so much of the memorandum at the Appellate Division as deals with the question as to whether the defense and counterclaim defeat plaintiff's motion for summary judgment (88 AD2d 526). In view of defendant's concession that the instrument sued on is one for money only within the meaning of CPLR 3213, we do not pass on that issue.